

117 HRES 56 IH: Expressing the sense of the House of Representatives that the amount of the Members’ Representational Allowance should be increased in response to increasing threats against Members of the House.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 56IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Green of Texas (for himself and Mr. Schweikert) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of the House of Representatives that the amount of the Members’ Representational Allowance should be increased in response to increasing threats against Members of the House.Whereas, on January 8, 2011, a gunman opened fire at a congressional event in Tucson, Arizona, critically wounding Congresswoman Gabrielle Giffords and killing a congressional staff member and five members of the public;Whereas, on June 14, 2017, a gunman with a rifle and sidearm opened fire on at least seventeen Members of Congress, several staff, United States Capitol Police officers, and members of the public in Alexandria, Virginia;Whereas, in a hearing on July 16, 2019, Capitol Police Chief Steven Sund stated that threats against Members of Congress are increasing at a record pace;Whereas, on January 6, 2021, a violent assault took place at the United States Capitol;Whereas the Capitol was on lockdown while Members of Congress were forced to barricade doors and hide under desks in credible fear for their lives;Whereas law enforcement agents later discovered weapons and explosive devices on the Capitol Grounds;Whereas four civilians and Capitol Police Officer Brian D. Sicknick died from injuries sustained during the Capitol assault, and Officer Howard Liebengood died off-duty shortly after responding to the Capitol assault;Whereas, since the events of January 6, 2021, several Members of Congress have faced heightened threats and harassment while traveling through airports; andWhereas every Member of the House of Representatives is in dire need of additional security in response to these increased threats to the public, themselves, their families, and their staff: Now, therefore, be itThat it is the sense of the House of Representatives that the amount of the Members’ Representational Allowance should be increased by such amount as is necessary to protect Members of the House (including the Delegates and Resident Commissioner to the Congress), as well as members of the public who are present when Members are in public venues, from increasing threats.